Citation Nr: 0212241	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-07 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 
1995, for the grant of a 10 percent disability evaluation for 
service-connected chondromalacia patella of the right knee. 

2.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 1974 
and from February 1974 to September 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which assigned an effective date of 
March 14, 1995 for a 10 percent disability evaluation for 
chondromalacia patella of the right knee. 

It is noted that, although having requested hearings before 
the RO as well as the Board, the veteran failed to appear for 
the several hearings scheduled.  Notice of the hearings were 
timely mailed to the veteran's address of record prior to the 
scheduled hearing dates and were not returned as 
undeliverable.  No request was received for rescheduling.  
Therefore, the requests for hearing are deemed withdrawn, and 
the appeal is being processed accordingly.  38 C.F.R. 
§ 20.704 (d) (2001).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  The veteran reopened a claim for an increased disability 
rating of his right knee in March 1995.

3.  Chondromalacia patella of the right knee is reflected by 
subjective complaints of pain and swelling and manifested 
primarily by clinical observations without any clinically 
significant knee instability and with flexion to 110 degrees 
actively and to 115 degrees passively.


CONCLUSIONS OF LAW

1.  An effective date earlier than March 14, 1995 for a 
compensable evaluation for chondromalacia patella of the 
right knee is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400 (2001).

2.  The schedular criteria for rating greater than 10 percent 
for chondromalacia patella of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5257-5003 (2001); see also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  For example, the RO notified the veteran as to 
specific aspects of the VCAA in March 2001 and June 2001.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, there 
is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence, 
such as that referenced above, has informed the appellant of 
the information and evidence needed to substantiate the 
claim(s); thus, the VA's notification requirements have been 
satisfied. 

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Earlier Effective Date

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The effective date of an increased rating for a 
service-connected disability is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within 1 year from such 
date, otherwise, the date of the receipt of the claim.  38 
C.F.R. § 3.400(o).  When a formal claim has been filed, an 
informal request for an increased rating will be accepted as 
a claim.  38 C.F.R. § 3.155.  Evidence received from a 
private physician or layperson will be accepted as a claim if 
the matter is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2).  The date of receipt 
of such evidence is considered the date of claim.  Id.

Entitlement to service connection for chondromalacia patella 
of the right knee was established pursuant to a March 28, 
1988 Board decision.  A noncompensable evaluation was in 
effect from July 1986.  More recently, the Board issued a 
final adverse determination on August 28, 1991, which 
addressed whether the veteran's disability at issue warranted 
a compensable evaluation at that time.

A 10 percent evaluation for chondromalacia patella of the 
right knee was thereafter authorized pursuant to an August 
26, 1999 decision by the Board.  The compensable evaluation 
was implemented pursuant to a September 1999 rating, which 
assigned a March 14, 1995 effective date. 

In this case, the veteran asserts that the effective date of 
a compensable evaluation should extend back as far as 1983.  
However, a final Board decision addressing the compensation 
level of the claimed disability was issued in August 1991.  
Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 
1991 & Supp. 2002); 38 C.F.R. § 20.1100(a) (2001).  The law 
provides that the prior Board decision is final and the 
current claim cannot undermine or modify that decision on the 
same factual basis under the circumstances of this case.

In this case no formal claim was filed vis-à-vis an increased 
rating for the right knee between the period after the 
Board's August 1991 and March 14, 1995.  The earliest 
reference that might be construed as a claim for an increased 
rating for the right knee disorder is contained in the March 
14, 1995 hearing.  Moreover, treatment records do not reflect 
a basis for an informal claim during the period between the 
final Board decision and March 14, 1995.

The Board is bound by the laws as passed by the Congress, and 
the applicable law with regard to effective dates for grants 
of disability compensation.  Unfortunately, the evidence 
before the Board does not show receipt of a claim, formal or 
informal, for benefits based on right knee chondromalacia 
patella prior to March 14, 1995, and there is thus no legal 
basis for assigning an earlier effective date, and, 
accordingly, the appeal must be denied.

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

The Board observes that an April 1988 rating recognized the 
veteran's service-connected chondromalacia patella of the 
right knee disability with the designation of 5257-5003.  
Chondromalacia patella is recognized by an analogous rating 
for an unlisted condition.  Rating by analogy is appropriate 
where an unlisted condition is encountered, with evaluation 
rendered in accordance with the criteria for a listed closely 
related condition which approximates the anatomical 
localization, symptomatology and functional impairment.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 2 
Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available, under Diagnostic 
Codes 5003 or 5010, if there is medical evidence of 
arthritis.  

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

When there is limitation of motion demonstrated, such as is 
produced by arthritis, evaluation is pursuant to Diagnostic 
Codes 5260 or 5261.  Where there is limitation of leg flexion 
to 15 degrees, a 30 percent evaluation would be warranted.  
Where the limitation is to 30 degrees, a 20 percent 
evaluation is warranted.  A 10 percent evaluation is 
warranted where leg flexion is limited to 45 degrees.  Where 
limitation is at 60 degrees or more a noncompensable 
evaluation is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 10 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Clinical records over the years reflect claims that his knee 
was painful, that it swelled on use, and that it periodically 
gave out.  However, objective findings routinely failed to 
note any significant pathology.  For example, a report of VA 
examination dated February 1990 reflects that the medial and 
collateral ligaments were intact except that they seemed more 
loose than normal, but it was believed to have been due to 
the hyperextensibility of the knees and not any intrinsic 
laxity of those ligaments.  Clinical findings were negative 
for limitation of motion, warmth, erythema, or sign of acute 
joint process.

In April 1995, another VA examination was conducted.  
Examination of the knees revealed 3+ knee jerks, 1+ ankle 
jerks, and mild laxity of the right knee with 3/4 inch 
anterior/posterior slide and 10 degrees varus valgus spring.  
Each knee hyperextended 15 degrees and flexed 145 degrees.  
There was mild nonspecific crepitation on the right which was 
not considered representative of instability.  The impression 
was "laxity of the right knee in a normally hypermobile 
individual and symptoms of mild traumatic arthritis but good 
function."  It was noted that despite the complaints of more 
greater right lower extremity difficulties, there was greater 
circumference on that side than on the left.  An x-ray study 
of the knees revealed minimal intercondylar osteophyte 
formation bilaterally, maintained joint space, and preserved 
bone density.

In the context of the current claim, the veteran continues to 
report pain, occasional giving away etc.  He claimed that his 
knee had worsened, and he was given an examination in 
September 2000.  On examination, his complaints were 
essentially limited to his lower back, his left and right 
arms.  Objectively, he could flex the right knee to 110 
degrees actively and to 115 degrees passively.  Examination 
of the knee revealed no instability, but he complained of 
pain just medial to the knee cap.  After walking on his heels 
and toes, he pointed to his left MCP and reported "a little 
pain" in that area." 

The objective evidence does not demonstrate any limitation of 
motion beyond the assigned 10 percent evaluation that is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5003.  Traumatic arthritis 
due to trauma, substantiated by X-ray findings, will be rated 
as for degenerative arthritis, under diagnostic code 5010.  

In the absence of clinically significant knee instability 
together with what can only be characterized as complaints of 
pain which, giving the benefit of the doubt, result in slight 
functional impairment, the Board is without any basis to 
award any higher evaluation than the currently assigned 10 
percent evaluation.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5257-5003.  Because the preponderance of the evidence is 
against any higher evaluation, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Considering further that the injury in this instance is at 
the lower boundary of this evaluation level and that this 
rating spans even more extensive injuries than are involved 
here, the Board regards the assigned rating as adequate to 
fully embrace the veteran's pain and any limitation of motion 
involved here.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

There is no competent evidence of record which indicates that 
the veteran's right knee has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to an effective date earlier than March 14, 1995 
for the grant of a compensable evaluation for chondromalacia 
patella of the right knee is denied. 

Entitlement to increased evaluation for chondromalacia 
patella of the right knee is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

